Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021, that includes a response to the Final Office Action mailed June 29, 2021, has been entered. Claim 1 and 16 have been amended; claims 2, 5, 7, 9, 13, and 17 have been canceled; and no claims have been newly added. Claims 1, 3, 4, 6, 8, 10-12, 14-16, and 18-26 are under examination. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 10-12, 14-16, and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to read “a cosmetic composition, in a physiologically medium, comprising” the recited elements, which claim previously read “a cosmetic composition comprising, in a physiologically acceptable medium” the recited elements. While the claim as previously presented was clear and definite, and it was well understood that the claimed cosmetic composition included the physiologically acceptable medium, the claim as now presented is indefinite because one of ordinary skill in the art cannot definitively ascertain whether the claimed composition necessarily includes, necessarily excludes, or optionally includes the physiologically acceptable medium. 
Claims 3, 4, 6, 8, 10-12, 14-16, and 18-26 are indefinite for depending from an indefinite claim or incorporating all the limitations of an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 10-12, 14-16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine (WIPO Application Pub. No. WO 2013/170478), in view of Shah et al. (U.S Patent Application Pub. No. 2004/0018161) and Anonymous (Aston Chemicals [online]; 2015).
Applicant Claims
i) 0.2-0.5 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.3-0.6 wt% nacres, 10-40 µm in diameter, comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is from 1/5 to 2/1.
Applicant also claims a process for “giving skin a uniform complexion and a rosy tonality” while maintaining a “natural appearance” consisting of applying to the skin surface a cosmetic composition comprising i) 0.15-0.75 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.25-0.75 wt% nacres comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Lemoine et al. also disclose a process for “giving skin a uniform complexion and a rosy tonality” while maintaining a “natural appearance” consisting of applying to the skin surface e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Shah et al. disclose e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide; wherein a bismuth oxychloride based pearlescent pigment matches the skin’s natural pearlescence more than titanium dioxide-based pigments which impart a more artificial look. 
Shah et al. also disclose a process for giving skin a uniform complexion and a “natural appearance” consisting of applying to the skin surface e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide.
Applicant admits in their original specification that SYNCHRYSTAL IVORY by Eckart is a nacre known in the art composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, iron oxide, and tin oxide. 
Furthermore, Anonymous (Aston Chemicals [online]; 2015) confirms that SYNCRYSTAL IVORY is a pearlescent pigment, 10-50 µm in diameter, composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; and which provides an extraordinary pearlescent effect.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lemoine et al. do not explicitly disclose that the pigment is or includes CHROMA-LITE and that the nacre is SYNCRYSTAL IVORY. These deficiencies are cured by the teachings of Shah et al. and Anonymous. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Lemoine et al., Shah et al., and Anonymous, outlined supra, to devise Applicant’s presently claimed cosmetic composition and method. 
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide (i.e. a “titanium-based pigment”), coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4, and wherein the goal of applying the composition to skin is to provide uniform coverage, a radiant and healthy complexion achieved with a slight increase in the red component of the skin color (“rosy look”), and an overall natural appearance. Since Shah et al. disclose that CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with iron oxide, matches the skin’s natural pearlescence more than titanium dioxide-based pigments (e.g. the “white et al.), whereby the composition containing CHROMA-LITE provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin, while in contrast the titanium dioxide-based pigments impart a more artificial look; and since Anonymous discloses that SYNCRYSTAL IVORY; i.e. a white nacre powder composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; provides an extraordinary pearlescent effect; one of ordinary skill in the art would thus be motivated to include CHROMA-LITE and SYNCRYSTAL IVORY in the Lemoine et al. composition as part of the pigment component and nacre component, respectively, with the reasonable expectation that the resulting cosmetic composition will, upon application to skin, particularly facial skin, will more successfully impart to the skin a uniform complexion and a rosy tonality while maintaining a natural appearance.
Hence, in other words, one of ordinary skill in the art would thus recognize that CHROMA-LITE is not merely equivalent to “white pigments” in providing an even, healthy, natural glow and skin appearance, but rather CHROMA-LITE would actually be superior to “white pigments” at fulfilling the broader objectives of Lemoine et al. for which they are employing “white pigments”.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed .
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Lemoine discloses compositions comprising a white pigment and a white nacre”, that while it could be admitted that Shah “provides an incentive for replacing the titanium dioxide substrate…with a substrate containing mica and bismuth oxychloride” one of ordinary skill in the art would also have to “elect a pigment part”, that “while Shah clearly provides guidance on the substrate…it is totally silent regarding the pigment part”, that “one of ordinary skill in the art would not question the teachings of Lemoine regarding this particular aspect” and “would have an incentive to select any of the coatings disclosed by Lemoine” for the pigment, and “one of ordinary skill in the art would clearly have been taught away from electing red iron oxide”, and, moreover, “SYNCHRYSTAL IVORY comprise red iron oxide and therefore do not possess a white tint as required by Lemoine” and “a person of ordinary skill in the art…would have been taught away from the introduction of SYNCHRYSTAL IVORY into a composition as taught by Lemoine”.
The Examiner, however, would like to point out the following:
1. The basic gist of Applicant’s argument is that Lemoine discloses “white” pigments and “white” nacres, that CHROMA LITE and SYNCHRYSTAL IVORY each possess a red iron oxide coating layer, and thus must have a strong red color, 
2. In stark contrast to Applicant’s assertion, Lemoine’s preferences for “white pigments” and “white nacres” would certainly not be reasonably construed by anyone of ordinary skill in the art to mean that they must be pure white and completely color free, such that application of the Lemoine composition to the facial skin imparts a ghostly white appearance or resembles applying white paint to the skin. Applicant’s understanding of Lemoine completely contrasts with the express broader teachings of Lemoine, which make it clear that the composition is intended to provide uniform coverage, a radiant and healthy complexion achieved with a slight increase in the red component of the skin color (“rosy look”), and an overall natural appearance. Clearly, by “white pigment” and “white nacre”, Lemoine intends to convey that the pigment and the nacre are generally free of artificial dyestuffs that afford an imperfect colored effect and also an unnatural metallic aspect that have the major drawback of masking the natural appearance of the skin. Obviously, this does not imply that the pigment and the nacre are strictly limited to pure white pigments and nacres that upon application impart a ghostly white appearance to skin, which looks neither healthy nor natural, and certainly does not look “rosy”.
increase in the red component of the skin color (“rosy look”), and an overall natural appearance”.
4. As anyone of ordinary skill in the art would immediately recognize, the name “CHROMA LITE” consists of the terms “chroma” which means “color” and “lite” which, according to Merriam-Webster, has the meaning of “diminished or lacking”. In other words, from just the name alone, one of ordinary skill in the art would understand “CHROMA LITE” as possessing little to no color. Regardless, Shah expressly discloses that CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide, provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin. In stark contrast to Applicant’s assertion, then, CHROMA-LITE would in fact admirably fulfill the goals of Lemoine, not frustrate them. Furthermore, Shah expressly teaches that CHROMA-LITE can fulfill these objectives even better than titanium oxide based pigments, i.e. Lemoine’s preferred “white pigment”. Shah teaches that a bismuth oxychloride-based pigment particle matches the skin’s natural appearance more than titanium dioxide-based pigments which latter pigments impart a more artificial look. Hence, one of ordinary skill in the art would thus recognize that CHROMA-LITE is not in lieu of, “white pigments” to fulfill the broader objectives of Lemoine, i.e. providing an even, healthy, natural glow and skin appearance. CHROMA-LITE itself is sufficient to achieve the stated objectives without dyestuffs that are necessarily excluded from Lemoine. 
5. In stark contrast to Applicant’s assertion, SYNCHRYSTAL IVORY is not a red pigment that imparts a red color to the face. As expressly disclosed in the cited Anonymous reference, SYNCHRYSTAL IVORY is an ivory pigment (hence the name SYNCHRYSTAL IVORY rather than SYNCHRYSTAL RED). As anyone of ordinary skill in the art, and also most laypersons, would recognize, “ivory” is a white to creamy off-white color, but certainly not red. Lemoine discloses that their preferred nacre is “white”, 1-50 µm and comprises a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide. SYNCRYSTAL IVORY, which is “ivory” (i.e. “white”), 10-50 µm in diameter, and comprises a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide, certainly fits the description, and would fall within the purview of the preferred nacre. 
 6. In summary, then, the broader goals of Lemoine in applying their composition to skin, e.g. facial skin, are to provide uniform coverage, a radiant and healthy complexion achieved with a slight increase in the red component of the skin color (“rosy not red pigments, do not color the face e.g. a “fire engine red” color, and do not frustrate the stated goals of Lemoine. Rather, in view of Shah and Anonymous, one of ordinary skill in the art would recognize that incorporating CHROMA-LITE and SYNCRYSTAL IVORY into the Lemoine composition would admirably fulfill the broader goals of Lemoine, even better than Lemoine’s preferred embodiment. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617